White, J.
The charge of the court in this case does not attempt to define or explain to the jury the nature, elements, or ingredients of the offense charged. As was said in Johnson v. The State, 1 Texas Ct. App. 118, “In cases of theft, whilst it is not essentially requisite that the judge, in his charge, should give the definition of the offense literally in the language of the statute, yet, where he fails to do so, he should, in most cases, inform the jury of the nature and character of the elements and ingredients composing the crime. Jurors may have a very good general idea of what is meant by theft, and yet have no conception of the rules rendered absolutely necessary by our law to the establishment of the crime. These, it is not only the province, but the duty, of the judge to explain to them, in many cases of this character.”
*239In theft, “ the property must be such as has some specific value capable of being ascertained” (Pasc. Dig., art. 2383) ; and in cases like the one we are considering, a conviction cannot be sustained where there was no proof of the value of the property stolen. Radford v. The State, 35 Texas, 15; Boyle v. The State, 37 Texas, 359. The evidence in this case does not show any proof of value. The evidence does not show that the property belonged to the parties alleged in the information to be the owners thereof. The evidence does not show in what county or state, if any, the offense was committed ; there is no venue proven.
For these reasons the judgment is reversed and the cause is remanded.
Reversed and remanded.